DETAILED ACTION
This office action is in response to an application filed 4/28/2021 wherein claims 1-19 and 21 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim is missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 11-13, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (US 2017/0350692) (hereinafter Ohtomo) in view of Watanabe et al. (US 2020/0031281) (hereinafter Watanabe_281) cited in the IDS filed 4/28/2021.

In regard to claim 1, Ohtomo discloses a system [¶0008; measuring instrument and a surveying system] comprising: 
	a work machine [¶0039; present embodiment is installed in a bulldozer 2 which is one of heavy machines] including a vehicle body [Fig.1, ¶0014; moving body such as a heavy machine] and a work implement attached to the vehicle body [Fig.1, ¶0039; a reference numeral 3 denotes a blade as a work tool]; 
	a camera that captures a surrounding image in a traveling direction of the work machine [¶0068; image pickup unit 14 is a camera which has an image pickup optical axis 43 parallel to the reference optical axis O of the measuring instrument 5 and has a field angle of, e.g., 500, and acquires image data including a scanning range of the measuring instrument 5. Fig.1; measuring instrument (5) facing in the forward/travel direction of the machine. ¶0173; measure a condition of the ground surface of a front side, but the measurement can be similarly performed by setting a direction of the measuring instrument on a lateral side or a rear side]; 
	a sensor that measures a shape of surroundings in the traveling direction of the work machine [¶0067; photodetector 33 sends a light receiving signal to the distance measurement calculating unit 13, the distance measurement calculating unit 13 performs a distance measurement of a measuring point (a point irradiated with the distance measuring light) for each pulsed light based on a light receiving signal from the photodetector 33, and distance measurement data is stored in the first storage unit 20. Thus, by performing the distance measurement for each pulsed light while scanning with a distance measuring light 22, point cloud data can be obtained. ¶0144-¶0145; measurement can be performed with respect to the ground surface... height measurement of the ground surface. Fig.1, ¶0173]; 
	a processor [¶0105] configured to 
		acquire image data indicative of the surroundings image [¶0148; An acquisition of continuous images by the image pickup unit 14 is started, and scan data (i.e. distance measurement data, a scan direction angle, a distance measurement timing) and tilt angle data provided by the attitude detecting unit 17 are acquired in synchronization with an acquisition of a frame image. ¶0068], 
		acquire shape data indicative of the shape of the surroundings in the traveling direction of the work machine [¶0148; An acquisition of continuous images by the image pickup unit 14 is started, and scan data (i.e. distance measurement data, a scan direction angle, a distance measurement timing) and tilt angle data provided by the attitude detecting unit 17 are acquired in synchronization with an acquisition of a frame image. ¶0067, ¶0144-¶0145], 
		synthesize the surroundings image [¶0014; arithmetic control unit is configured to synthesize a measurement result provided by the distance measuring unit with an image acquired by the image pick up unit and to display on the display unit. ¶0148-¶0157], and 
		generate an image including the surroundings image [¶0014; arithmetic control unit is configured to synthesize a measurement result provided by the distance measuring unit with an image acquired by the image pick up unit and to display on the display unit. ¶0148-¶0157]; and 
	a display that displays the image including the surroundings image based on a signal from the processor [Fig.16B. ¶0014; arithmetic control unit is configured to synthesize a measurement result provided by the distance measuring unit with an image acquired by the image pick up unit and to display on the display unit. claim 23; auxiliary representation, which facilitates a recognition of a condition of a ground surface, is superimposed on an image and displayed. ¶0159-¶0163;  display of a height of a measuring point, the measuring point may be represented by a dot, and a degree of height may be displayed... display in which construction data is superimposed].
	Ohtomo does not explicitly disclose generate a guide line that is disposed spaced away from the work machine and indicates the shape of the surroundings in the traveling direction of the work machine, synthesize the surroundings image and the guide line, and generate an image including the surroundings image and the guide line; and a display that displays the image including the surroundings image and the guide line based on a signal from the processor. However Watanabe_281 discloses,
	a processor [¶0037] configured to 
		acquire image data indicative of the surroundings image [¶0045;  imaging unit 15 c may be a monocular camera, and images a peripheral image (two-dimensional image)], 
		acquire shape data indicative of the shape of the surroundings in the traveling direction of the work machine [¶0045; shape information (three-dimensional information) of the road surface acquired by the laser scanner 28. ¶0079; irregular shape of the road surface 60 in a direction in which the vehicle 1 may travel], 
		generate a guide line [¶0077; displaying a tire route line 78] that is disposed spaced away from the work machine [Fig.15; tire route line (78) away from vehicle image (J). Fig.16; wire frame (82) away from vehicle image (J). Fig.17; wire frame (84) away from vehicle image (J). Fig.20; distance indicators (88a, 88b, 88c) away from vehicle image (J)] and indicates the shape of the surroundings in the traveling direction of the work machine [Fig.15, ¶0077-¶0078; displaying the tire route line 78 and the wire frame 80 of a portion corresponding to the tire route line 78, display content of the entire screen 8 a can be simplified to improve the visibility of the screen 8 a, and the irregular shape of the road surface 60 in a direction in which the vehicle 1 may travel. Fig.16, ¶0079. Fig.17, ¶0080-¶0081. Fig.20, ¶0096], 
		synthesize the surroundings image and the guide line [¶0048; display control unit 14 d mainly performs image processing using the taken image data obtained by the imaging unit 15, image processing (for example, image synthesis) of the image data displayed on the display device 8. ¶0057; superimposed display of the indicator indicating the height (a wire frame, a contour line, a movement mark, a scanning line, and the like) on the three-dimensional model image. ¶0044-¶0045; indicator (for example, the wire frame) indicating the height for each region of the road surface... a peripheral image (two-dimensional image) on which the indicator (for example, the wire frame) is superimposed], and 
		generate an image including the surroundings image and the guide line [¶0048; display control unit 14 d mainly performs image processing using the taken image data obtained by the imaging unit 15, image processing (for example, image synthesis) of the image data displayed on the display device 8. ¶0057; superimposed display of the indicator indicating the height (a wire frame, a contour line, a movement mark, a scanning line, and the like) on the three-dimensional model image. ¶0044-¶0045; indicator (for example, the wire frame) indicating the height for each region of the road surface... a peripheral image (two-dimensional image) on which the indicator (for example, the wire frame) is superimposed. Fig.15, Fig.16, Fig.17, Fig.20]; and 
	a display that displays the image including the surroundings image and the guide line based on a signal from the processor [¶0083; output unit 40 outputs, to the display control unit 14 d, a superimposition result (superimposition of the three-dimensional model image 3DG and the indicator) obtained by the superimposition unit 54, the display mode set by the display mode setting unit 50, the message for calling attention and operation procedure information from the guide processing unit 38. Fig.15, Fig.16, Fig.17, Fig.20; screen (8a) displays image including vehicle's surroundings and guide indicators].
	Specifically, as noted above and throughout the reference as a whole, Ohtomo discloses a working machine, such as an excavating vehicle. As can be seen in Fig.1, the machine has a body and equipment attached thereto. An image pickup portion (camera) captures images in the forward/travel direction of the machine. A scanner additionally captures scan data of the area in the forward/travel direction of the vehicle wherein the scanner determines distance/height (shape) information of the ground forward the vehicle. The scan data indicating the terrain/ground height is combined with the image data to generate images for display wherein the display images include the captured camera images with the terrain/ground height data overlaid thereon. The display images are output to a user via a display. However, Ohtomo does not explicitly disclose a "guide line". 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ohtomo with the guide indicators as disclosed by Watanabe_281 in order to effectively indicate to an operator that the vehicle is going to travel across a rough surface/terrain [Watanabe_281 ¶0005-¶0013, ¶0041, ¶0047, ¶0078-¶0083, ¶0093-¶0095]. As disclosed by Watanabe_281, displaying the vehicle's trajectory as a guide indicator that follows the terrain of the environment allows an operator an improved understanding of what heights the vehicle will traverse and thus allow an operator to change/alter the path if desired.  

In regard to claim 2, Ohtomo in view of Watanabe_281 discloses the system according to claim 1. Ohtomo in view of Watanabe_281 further discloses, 
	wherein the guide line indicates a shape of a surface of the surroundings of the work machine [Watanabe_281 Fig.15 through Fig.17, ¶0078-¶0081].
	See claim 1 for motivation to combine. 

In regard to claim 3, Ohtomo in view of Watanabe_281 discloses the system according to claim 1. Ohtomo in view of Watanabe_281 further discloses, 
[Watanabe_281 Fig.15 through Fig.17, ¶0013, ¶0074, ¶0078-¶0081].
	See claim 1 for motivation to combine.

In regard to claim 7, Ohtomo in view of Watanabe_281 discloses the system according to claim 1. Ohtomo in view of Watanabe_281 further discloses, 
	wherein the processor is further configured to generate a plurality of the guide lines disposed spaced from each other in the traveling direction of the work machine [Watanabe_281 Fig.20, ¶0096], and generate the image including the surroundings image and the plurality of guide lines [Watanabe_281 Fig.20, ¶0048, ¶0044-¶0048, ¶0057, ¶0096].
	See claim 1 for motivation to combine. 

In regard to claim 8, Ohtomo in view of Watanabe_281 discloses the system according to claim 7. Ohtomo in view of Watanabe_281 further discloses, 
	wherein the plurality of guide lines are disposed at equal intervals along the traveling direction of the work machine [Watanabe_281 ¶0096; distance indicator 88 a at a position on the three-dimensional model image 3DG corresponding to a position at a distance of 1.0 m from the vehicle 1, for example. The display mode setting unit 50 also displays the distance indicator 88 b at a position on the three-dimensional model image 3DG corresponding to a position at a distance of 3.0 m from the vehicle 1. The display mode setting unit 50 also displays the distance indicator 88 c at a position on the three-dimensional model image 3DG corresponding to a position at a distance of 5.0 m from the vehicle 1. Watanabe_281 Fig.20].
	See claim 1 for motivation to combine. 

In regard to claim 9, Ohtomo in view of Watanabe_281 discloses the system according to claim 1. Ohtomo in view of Watanabe_281 further discloses, wherein the processor is further configured to 
	synthesize a machine image indicative of the work machine, with the surroundings image and the guide line [Watanabe_281 ¶0077; host vehicle image J indicating the vehicle 1 is displayed at the lower end of the screen 8 a, so that a positional relation between the vehicle 1 (host vehicle) and the irregular portion of the road surface 60, and a relation between the vehicle 1 (host vehicle) and the tire route line 78 can be easily recognized. Watanabe_281 Fig.15 through Fig.17, Fig.20; host vehicle image (J) showing the vehicle/machine included in the display image], 
	generate an image including the surroundings image, the guide line, and the machine image [Watanabe_281 ¶0077-¶0081, Fig.15 through Fig.17, Fig.20], and 
	cause the image to be displayed on the display [Watanabe_281 ¶0083, Fig.15 through Fig.17, Fig.2].
	As noted in ¶0037, Watanabe_281 discloses that the system is applicable to many types of vehicle and thus one of ordinary skill would readily appreciate the system of Watanabe_281 can be applied to a work vehicle like that of Ohtomo. See claim 1 for motivation to combine. 

In regard to claim 11, this claim is drawn to a method corresponding to the system of claim 1 wherein claim 11 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

In regard to claim 12, this claim is drawn to a method corresponding to the system of claim 2 wherein claim 12 contains the same limitations as claim 2 and is therefore rejected upon the same basis. 

In regard to claim 13, this claim is drawn to a method corresponding to the system of claim 3 wherein claim 13 contains the same limitations as claim 3 and is therefore rejected upon the same basis. 

In regard to claim 17, Ohtomo in view of Watanabe_281 discloses the method according to claim 11. Ohtomo in view of Watanabe_281 further discloses, further comprising 
	generating a plurality of the guide lines disposed spaced from each other in the traveling direction of the work machine [Watanabe_281 Fig.20, ¶0096], synthesizing the surroundings image and the plurality of guide lines and generating an image including the surroundings image and the plurality of guide lines [Watanabe_281 Fig.20, ¶0048, ¶0044-¶0048, ¶0057, ¶0096]; and displaying the image [Watanabe_281 Fig.20, ¶0083].
	See claim 1 for motivation to combine. 

In regard to claim 18, this claim is drawn to a method corresponding to the system of claim 8 wherein claim 18 contains the same limitations as claim 8 and is therefore rejected upon the same basis. 

In regard to claim 19, this claim is drawn to a method corresponding to the system of claim 9 wherein claim 19 contains the same limitations as claim 9 and is therefore rejected upon the same basis. 

In regard to claim 21, this claim is drawn to a system including a processor and a display wherein claim 21 contains the same limitations as claim 1 and is therefore rejected upon the same sis. See claim 1 for how both Ohtomo and Watanabe_281 disclose systems implemented using processors and displays. 

Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (US 2017/0350692) (hereinafter Ohtomo) in view of Watanabe et al. (US 2020/0031281) (hereinafter Watanabe_281) cited in the IDS filed 4/28/2021 in view of Hall (US 5,996,702).

In regard to claim 4, Ohtomo in view of Watanabe_281 discloses the system according to claim 1. Ohtomo further discloses, 
	wherein the work implement includes a blade [¶0039].
	Neither Ohtomo nor Watanabe_281 explicitly disclose wherein the work implement includes a blade, and a position of the guide line is determined based on a position of the blade. However Hall discloses,
	wherein the work implement includes a blade [column 6, line 41; blade of the bulldozer], and a position of the guide line is determined based on a position of the blade [Fig.8; arrows showing blade path based on blade position. column 11, lines 34-42; blade points are logged into a co-ordinate system as a set of intervals and a surface is created from joining these points the model can be dynamically updated from the previous surface or logged on the pass of a particular path of the blade points to create a new terrain model. column 12, lines 14-64; arrows 40 can indicate the direction in which the blade should move... location of the blade can be continually monitored the terrain model can be continually updated and the computer can be operated using optimisation algorithms to produce new path indicators in the form of arrows 40 as work progresses... computer is operating using a co-ordinate system to determine the location of the blade, the shadow and model terrain the image of the arrows will also be generated in the same co-ordinate system and can be converted and displayed in the co-ordinate system used with the surface points and blade points placing the arrow overlay onto the surface].
	Hall discloses a work vehicle with blade equipment mounted thereon (similar to Ohtomo). Hall further discloses that future paths of the blade specifically are determined based on current/past blade position information wherein based thereon, lines indicating a suggested path of the blade are overlaid on image information and displayed to a user. Specifically, as can be seen in Fig.8 and as described above, the blade's position is tracked and arrow indicators ("guide lines") are generated and overlaid on image data showing the terrain in which the blade specifically should follow. As shown in Fig.8, the arrow indicators follow the terrain model of environment (similar to Watanabe_281). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ohtomo in view of Watanabe_281 with the displaying guide lines based on blade positions as disclosed by Hall in order to indicate to an operator an optimal path the blade should take [Hall column 3, lines 6-30, column 12, lines 14-64]. As disclosed by Hall, tracking the position of the blade and displaying path indicators based thereon allows an operator to know an optimal path for the blade relative to the terrain. 

In regard to claim 5, Ohtomo in view of Watanabe_281 in view of Hall discloses the system according to claim 4. Ohtomo in view of Watanabe_281 in view of Hall further discloses, 
	wherein a position of the guide line is determined based on a position of a lower end part of the blade [Hall column 1, lines 33-52; displaying on the display means an image of the model zone, a representation of the location of the vehicle too... part of the vehicle tool is the bottom edge of the working tool or/and the side edge of the vehicle tool. Hall column 10, lines 18-27; intersection of vertical lines from the bottom of the blade and the surface model establishes points on the model. Hall column 12, lines 14-64; arrows 40 can indicate the direction in which the blade should move... location of the blade can be continually monitored the terrain model can be continually updated and the computer can be operated using optimisation algorithms to produce new path indicators in the form of arrows 40 as work progresses... computer is operating using a co-ordinate system to determine the location of the blade, the shadow and model terrain the image of the arrows will also be generated in the same co-ordinate system and can be converted and displayed in the co-ordinate system used with the surface points and blade points placing the arrow overlay onto the surface].
	See claim 4 for motivation to combine. 

In regard to claim 14, this claim is drawn to a method corresponding to the system of claim 4 wherein claim 14 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

In regard to claim 15, this claim is drawn to a method corresponding to the system of claim 5 wherein claim 15 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

Claims 6, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (US 2017/0350692) (hereinafter Ohtomo) in view of Watanabe et al. (US 2020/0031281) (hereinafter Watanabe_281) cited in the IDS filed 4/28/2021 in view of Watanabe et al. (US 2019/0244234) (hereinafter Watanabe_324).

In regard to claim 6, Ohtomo in view of Watanabe_281 discloses the work machine according to claim 1. Ohtomo in view of Watanabe_281 further discloses, 
	wherein the surroundings image is an image from a viewpoint above the work machine [Watanabe_281 ¶0043; wherein the surroundings image is an image from a viewpoint behind and above the work machine].
behind and above the work machine. However Watanabe_324 discloses, 
	wherein the surroundings image is an image from a viewpoint behind and above the work machine [Fig.11; viewpoint (1101) from behind and above the vehicle. ¶0083-¶0086; generating a composite image and then generating viewpoint image data as viewed from a given viewpoint... viewpoint image generator 405 converts the composite image data projected onto the virtual projection plane 1002 into viewpoint image data viewed from a viewpoint 1101 to a focus point 1102].
	As disclosed by Watanabe_324, a virtual viewpoint is established wherein composite images (like Ohtomo/Watanabe_281) can be displayed from the virtual viewpoint. As shown in Fig.11, the virtual viewpoint can be from behind and above the vehicle. The examiner notes one of ordinary skill in the art would readily appreciate that as Watanabe_324 discloses the vehicle can be virtually any vehicle in ¶0037, the display of Watanabe_324 can be used for work/excavation vehicles/machines, like that of Ohtomo. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ohtomo in view of Watanabe_281 with the viewpoint from behind and above as disclosed by Watanabe_324 in order to improve the operator's understanding about the vehicle's situation by providing a perspective that shows the vehicle's situation in multiple directions [Watanabe_324 ¶0005-¶0013, ¶0083-¶0093, ¶0104-¶0110]. As disclosed by Watanabe_324, displaying images from a viewpoint above and behind the vehicle allows the operator to see the region in front of the vehicle in addition to lateral/side and rearward regions, thus improving an operator's grasp of the vehicle's environment. 

In regard to claim 10, Ohtomo in view of Watanabe_281 discloses the system according to claim 9. Neither Ohtomo nor Watanabe_281 explicitly disclose, wherein the machine image is a transparent image. However Watanabe_324 discloses, 
[Fig.22, ¶0143-¶0145; the front region of vehicle-shape data including the wheels and the bumper is substantially transparent, which allows the user to easily understand the condition of the ground].
	As noted in claim 9, Watanabe_281 discloses displaying a portion of the vehicle ("machine image") as part of the display image as shown in Fig.15 through Fig.17 and Fig.20 (image "J"). However Watanabe_281 does not explicitly disclose that this image is displayed transparently. See claim 6 for elaboration on the viewpoint of Watanabe_324. The examiner notes one of ordinary skill in the art would readily appreciate that as Watanabe_324 discloses the vehicle can be virtually any vehicle in ¶0037, the display of Watanabe_324 can be used for work/excavation vehicles/machines, like that of Ohtomo. As can be seen in Fig.22, Watanabe_324 discloses that the display image includes a vehicle image (2201) as well as terrain information wherein the image is displayed transparently. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Ohtomo in view of Watanabe_281 with the transparent image display as disclosed by Watanabe_324 in order to allow an operator to see areas under the vehicle/machine body [Watanabe_324 ¶0005-¶0013, ¶0099-¶0103]. As disclosed by Watanabe_324, when displaying composite images that include the vehicle body (like the display of Watanabe_281), displaying the vehicle body transparently allows an operator to view the situation of the vehicle behind/under the vehicle body. 

In regard to claim 16, this claim is drawn to a method corresponding to the system of claim 6 wherein claim 16 contains the same limitations as claim 6 and is therefore rejected upon the same basis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stratton et al. (US 2015/0361642) – Discloses a system for mapping the field of view surrounding a work machine in order to generate a terrain map [Fig.4, ¶0053-¶0058]. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        January 20, 2022